IN THE SUPREME COURT OF THE STATE OF DELAWARE

TERRANCE BRANCH,                         §
                                         §   No. 229, 2019
      Defendant Below,                   §
      Appellant,                         §
                                         §
      v.                                 §   Court Below–Superior Court
                                         §   of the State of Delaware
STATE OF DELAWARE,                       §
                                         §   Cr. ID No. 1605018735
      Plaintiff Below,                   §
      Appellee.                          §


                           Submitted:    October 29, 2019
                            Decided:     October 30, 2019


                                   ORDER

      It appears to the Court that, on October 11, 2019, the Chief Deputy Clerk issued a

notice, sent by certified mail, to the appellant, Terrance Branch, to show cause why his

appeal should not be dismissed for his failure to file his opening brief and appendix.

Branch received the notice to show cause on October 16, 2019. A timely response to the

notice to show cause was due on or before October 28, 2019. The appellant has not

responded to the notice to show cause nor has he filed an opening brief. Dismissal of the

appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2) and

29(b), that the appeal is DISMISSED.


                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                         Justice